Citation Nr: 1231963	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-39 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected degenerative joint disease of the thoracic and lumbar spine and radiculopathy of the right lower extremity. 

2.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30  (2011) for a right foot disability.


REPRESENTATION

Appellant represented by:	Laura A. Walker, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1969.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The September 2007 rating decision reopened the Veteran's claim for service connection for right pes cavus, but denied it on a de novo basis.  The rating decision also denied the Veteran's claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a right foot disability.  

In May 2012, the Board found that new and material evidence had been received to reopen the claim for entitlement to service connection for a right foot disability.  The reopened claim and the claim for a temporary total rating were remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran indicated in his December 2008 substantive appeal that he wanted to testify at a hearing before a Veterans Law Judge regarding the claims for service connection for a right foot disability and a temporary total rating.  In a Statement in Support of Claim submitted at the same time, the Veteran wrote that he was requesting to be scheduled for a local hearing with a Decision Review Officer.  By letter dated January 2009, the RO acknowledged the Veteran's request for a Travel Board hearing and informed him that unless the VA heard from him, his name would remain on the list for such a hearing.  The Board notes the Veteran testified at the RO before a Decision Review Officer in February 2009.  When the Veteran testified before the undersigned in November 2011, testimony was received as to all issues.  The Board, accordingly, considers the Veteran's request for a hearing before a Veterans Law Judge to be satisfied.


FINDINGS OF FACT

1.  The most probative medical and lay evidence does not support a finding that the Veteran's right foot disability, diagnosed as a structural abnormality of the right foot status post multiple surgeries to correct pes cavus, clawfoot deformity, and hallux valgus, is etiologically related to active service, or a service-connected disease or injury, or chronically aggravated by service-connected disability beyond normal progression.

2.  The Veteran underwent surgical treatment for nonservice-connected right foot structural abnormality on May 21, 2007.


CONCLUSIONS OF LAW

1.  A structural abnormality of the right foot status post multiple surgeries to correct pes cavus, clawfoot deformity, and hallux valgus, was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for a temporary total disability rating for surgery performed on May 21, 2007 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R § 4.30.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided a proper VA examination and medical opinion in April 2012 in response to his claims.

The Board also finds that VA has complied with the May 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was provided a VA examination of his right foot with an appropriate medical opinion addressing the etiology of the disability.  The case was then readjudicated in May 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Service Connection Claim

The Veteran contends that service connection is warranted for a right foot disability as it was incurred secondary to a nerve injury caused by service-connected degenerative joint disease of the lumbar spine and associated radiculopathy of the right lower extremity.  In the alternative, the Veteran contends that service connection is warranted for the right foot condition on a direct basis as due to an injury during service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Turning first to whether service connection is warranted on a secondary basis, the record clearly demonstrates the presence of a current disability.  Clinical records from the Milwaukee VA Medical Center (VAMC) demonstrate findings of right foot severe hallus valgus, metatarsalagia, and claw foot deformity during a January 2007 orthopedic surgery consultation.  The Veteran has undergone consistent treatment for these conditions since that time, including multiple surgical procedures in May 2007, December 2007, April 2008, November 2008, and January 2010.  Most recently, the Veteran was diagnosed with a structural abnormality of the right foot status post multiple surgeries to correct pes cavus, clawfoot deformity, and hallux valgus upon VA examination in April 2012.  

The Board must now determine whether the evidence of record establishes the presence of a link between the Veteran's right foot disability and his service-connected degenerative joint disease of the spine and radiculopathy of the right lower extremity.  While the record does contain some competent evidence relating the Veteran's right food condition to a nerve injury from his service-connected back disability, the preponderance of the evidence is against service connection on a secondary basis. 

In January 2007, the Veteran presented to the Milwaukee VAMC for an orthopedic surgical consultation.  At that time, he reported a history of right foot deformity and pain for several years with treatment by podiatry and pads.  Several right foot deformities were noted, and the VA orthopedist diagnosed Charcot-Marie-Tooth (CMT) disease versus a lumbar spine nerve injury.  To clarify the diagnosis, the Veteran was scheduled for a nerve conduction study (EMG) in February 2007.  The EMG was indicative of chronic neurogenic lesions affecting the right L5-S1 nerve roots and a chronic nerve injury.  Based on the EMG results and physical examination, the Veteran was diagnosed with CMT disease of the right foot by his VA orthopedist in March 2007.  On May 21, 2007, he underwent several procedures to correct the right foot deformity including a calcaneal osteotomy, plantar fascia release, and hammertoe corrections.  Unfortunately, the Veteran's right foot problems were of such severity that additional surgeries were necessary in December 2007, April 2008, November 2008, and January 2010, which included the amputation of part of his second right toe.  Although the Veteran continued to carry a diagnosis of CMT-related right foot disease, in November 2007, a VA orthopedist noted that the Veteran's back disability could be in part causative for the right foot deformity.  However, it was unclear whether the back condition was fully the cause of the Veteran's foot problems. 

The record also contains several other medical opinions addressing the etiology of the Veteran's right foot abnormality.  In September 2007, the claims file was provided to a VA examiner who opined that the Veteran's right foot problems were due to CMT and not related to his service-connected degenerative joint disease of the spine and right lower extremity radiculopathy.  Similarly, a March 2009 VA examiner diagnosed right foot Charcot disease and found that there was no evidence that the changes in the Veteran's right lower extremity were due to the service-connected low back disability.  The VA examiner also noted that that the Veteran's right foot deformity was a condition that was independent from his back disability.  

The September 2007 and March 2009 VA physicians both found that the Veteran's right foot deformities were unrelated to his service-connected back disability.  However, these findings appear to have been predicated on the association of right foot problems with CMT, described by the September 2007 VA doctor as a hereditary and genetic condition.  As discussed below, there are also several medical opinions weighing against CMT as the etiology for the Veteran's structural abnormality of the right foot.  

In March 2011, the Veteran visited a private doctor specializing in ankle and foot conditions.  After examining the Veteran, the doctor opined that the cause of the Veteran's ongoing pain was a potential nerve injury, potential arthritic changes, or incomplete healing of his metatarsal osteotomy.  CMT was not specifically referenced as a possible cause and the doctor referred the Veteran to a private neurologist for a second opinion regarding the diagnosis of CMT.  The Veteran was examined by a private neurologist in May 2011, and it was determined both clinically and by history that the Veteran did not have CMT or any other chronic neuropathic problem.  The neurologist noted that it was difficult to ascertain the etiology of the Veteran's foot problem, but stated that the disability could be related to his back or could have arisen independently.  A March 2011 addendum to a VA orthopedic treatment note also states that the Veteran's current radiologic findings were not suggestive of CMT.  After consultation with other physicians, the Veteran's VA orthopedist concluded that the Veteran did not have CMT.  

The Board finds that the weight of the competent medical evidence establishes that the Veteran does not have CMT.  Although this condition was initially diagnosed at the Milwaukee VAMC in March 2007, the Board finds that opinions of the May 2011 private neurologist and March 2011 VA orthopedist are persuasive in ruling out the diagnosis.  As the Veteran does not in fact have CMT, the September 2007 and March 2009 opinions of the VA providers relating the Veteran's current right foot disability to CMT are not very probative.  The Board notes that these opinions were rendered based on the assumption that the Veteran had CMT and a possible link to his service-connected back disability was discounted based on the hereditary nature of CMT.  Thus, the September 2007 and March 2009 VA opinions are not very probative regarding the etiology of the Veteran's claimed disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the most probative evidence regarding the etiology of the Veteran's right foot disability is the opinion of an April 2012 VA examiner.  After examining the Veteran and reviewing the claims file, including all medical opinions rendered in support and against the claim, the April 2012 VA examiner concluded that the Veteran's structural abnormality of the right foot was less likely than not related to service, or his service-connected spine disability and radiculopathy, and less likely than not permanently aggravated by service-connected disability beyond normal progression.  The April 2012 VA examiner noted that the record contained medical documentation of right foot problems that pre-dated the Veteran's 2005 disc herniation and radiculopathy and the left foot manifested similar problems including a previous left metatarsal fracture and left hallux valgus.  The VA examiner agreed with the Veteran's neurologist that the etiology of the right foot disability was difficult to ascertain, but found that the condition was separate from the back even without a diagnosis of CMT. 

The Board finds that the April 2012 VA medical opinion outweighs the other evidence in support of a link between the Veteran's current right foot disability and the service-connected back and radiculopathy conditions.  Although the May 2011 private neurologist stated that the Veteran's right foot condition "may be" related to his back condition, the Board finds that this opinion is too speculative to support the claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  The Veteran's back was also identified as a possible etiology for the Veteran's right foot problems by his VA orthopedists in January 2007 and November 2007, but again, these findings were phrased in terms that were clearly speculative.  The Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In contrast, the opinion of the April 2012 VA examiner was expressed in definite terms and was rendered following complete review of the record, including the findings of all the other physicians.  The opinion also included a fully explained rationale for the stated conclusion.  It is therefore entitled to substantial probative value, and the Board finds that it outweighs the speculative opinions in support of secondary service connection.  See Neives, supra.  The Board has also considered the statements and testimony of the Veteran linking his right foot disability to his service-connected back condition and radiculopathy, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the type of right foot pain he experiences and the visible presentation of his disability, but his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the preponderance of the evidence is against service connection for the Veteran's right foot disability on a secondary basis.  

The Board must now determine whether service connection is appropriate for the Veteran's right foot condition on a direct basis as due to active duty service.  The Veteran testified in February 2009 that he incurred fractures of his feet during military service and he has related his current right foot problems to this in-service injury.  Service treatment records do not document any injuries to the feet and the only finding pertaining to the right foot dates from May 1968 when pes planus was identified.  No follow-up treatment or complaints were noted.  The Veteran did not incur any fractures to his feet during service, though stress fractures of the right and left fibula were identified on X-rays performed in June 1968 and August 1968, respectively.  Examination of the feet was normal upon the September 1969 separation examination and the Veteran specifically denied experiencing foot trouble on the accompanying report of medical history.  However, as service treatment records document a finding of pes planus in May 1968 and the Veteran testified that he experienced problems with his right foot during service, the Board finds that an in-service injury is established.  

Although a current disability and in-service injury are present in this case, the record does not establish the presence of a nexus between the Veteran's right foot disability and active duty.  He has not reported a continuity of symptoms since service, and there is no competent evidence in support of the claim.  None of the Veteran's VA or private physicians have provided an opinion linking the right foot disability and active duty service, and the only medical opinion addressing direct service incurrence, that of the April 2012 VA examiner, weighs against the claim.  

The Board notes that the record contains some evidence of a right foot deformity soon after the Veteran's discharge from service as bilateral mild pes cavus was diagnosed upon VA examination in March 1970.  However, as noted above, the Veteran's feet were normal at the examination for separation from active duty in September 1969.  There is also no other lay or medical evidence of right foot problems until more than 30 years after the March 1970 VA examination when the Veteran was treated for skin problems of his feet at the VAMC in February 2001.  Accordingly, the finding of pes cavus in March 1970, six months after discharge, does not support a nexus between the current right foot disability and active service.  

The Board has considered the testimony of the Veteran connecting his right foot structural abnormality to active duty service, but finds again that he is not competent to render an opinion concerning medical etiology in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The medical opinion of the April 2012 VA examiner clearly outweighs the Veteran's lay statements, and service connection for the right foot disability on a direct and secondary basis is denied.  

Temporary Total Rating

The Veteran contends that a temporary total rating is warranted for surgery performed on his right foot in May 2007.  Under 38 C.F.R. § 4.30(a) (2011), a total disability rating will be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

The record establishes that the Veteran underwent several surgical procedures on his right foot at the Milwaukee VAMC on May 21, 2007, including a calcaneal osteotomy, plantar fascia release, and hammertoe corrections.  However, as discussed above, service connection for a structural abnormality of the right foot is not warranted.  Thus, a temporary total rating is not possible as the May 2007 surgical procedures were not performed on a service-connected disability.  


ORDER

Entitlement to service connection for a structural abnormality of the right foot status post multiple surgeries to correct pes cavus, clawfoot deformity, and hallux valgus, to include as secondary to service-connected degenerative joint disease of the thoracic and lumbar spine and radiculopathy of the right lower extremity, is denied. 

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30  (2011) for a right foot disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


